Case 1:21-cv-04719-JGK Document5 Filed 06/21/21 Page1of1

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 271-4719

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) River Financial Inc.

was received by me on (date) 06/09/2021

O I personally served the summons on the individual at (piace)

: or

CY left the summons at the individual’s residence or usual place of abode with (name)
, 2 person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

1 served the summons on (name of individual) Robin Hutt-Banks , who is

 

designated by law to accept service of process on behalf of (name of organization) The Corp Trust Company

 

Agent for River Financial Inc. on (date) 06/10/2021 ; OF

 

0 I returned the summons unexecuted because ; Or

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.
Date: 06/10/2021. CNL
Server 5 signahre a

Adam Golden

Printed name and title

 

DM Professional Services
501 Silverside Rd, Ste 72
Wilmington DE 19808

Server's address

 

Additional information regarding attempted service, etc:
served at 1209 Orange St, Wilmington DE 19801 @ 1:00pm
